DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 1/15/2020.  An initialed copy is attached to this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, though U.S. Patent No. 10,571,660 discloses “an imaging lens assembly comprising five lens elements (Figure 1), the five lens elements being, in order from an object side to an image side (Figure 1): a first lens element having positive refractive power (110, Figure 1; see Table 1); a second lens element having positive refractive power (120, Figure 1; see Table 1); a third lens element (130, Figure 1); a fourth lens element with negative refractive power (140, Figure 1; see Table 1) having an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (see 140, Figure 1), wherein the object-side surface and the image-side surface of the fourth lens element are both aspheric; and a fifth lens element having an image-side surface being concave in a paraxial region thereof (see 150, Figure 1), wherein an object-side surface and the image-side surface of the fifth lens element are both aspheric (see 150, Figure 1), and the image-side surface of the fifth lens element comprises at least one convex critical point in an off-axis region thereof (see 150, Figure 1),” another inventor and/or assignee fail to teach or suggest the aforementioned combination further comprising “a fourth lens element having an image-side surface being concave in a paraxial region thereof, wherein an object-side surface and the image-side surface of the fourth lens element are both aspheric, and the image-side surface of the fourth lens element comprises at least one convex critical point in an off-axis region thereof; wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, the Abbe number of the third lens element is V3, the Abbe number of the fourth lens element is V4, and the following condition is satisfied: 10 < V1+V4 < 60.”
With respect to claims 2-16, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 17, though U.S. Patent No. 10,571,660 discloses “an imaging lens assembly comprising five lens elements (see Figure 1), the five lens elements being, in order from an object side to an image side (see Figure 1): a first lens element (110, Figure 1); a second lens element having an image-side surface being convex in a paraxial region thereof (120, Figure 1); a third lens element having an image-side surface being convex in a paraxial region thereof (130, Figure 1); a fourth lens element (140, Figure 1) having an image-side surface being concave in a paraxial region thereof (140, Figure 1), wherein an object-side surface and the image-side surface of the fourth lens element are both aspheric (see Figure 1); and a fifth lens element (150, Figure 1) having an image-side surface being concave in a paraxial region thereof, wherein an object-side surface and the image-side surface of the fifth lens element are both aspheric, and the image-side surface of the fifth lens element comprises at least one convex critical point in an off-axis region thereof (150, Figure 1),” another inventor and/or assignee fail to teach or suggest the aforementioned combination further comprising “a fourth lens element having an image-side surface being concave in a paraxial region thereof, wherein an object-side surface and the image-side surface of the fourth lens element are both aspheric, and the image-side surface of the fourth lens element comprises at least one convex critical point in an off-axis region thereof; wherein the imaging lens assembly has a total of five lens elements, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, and the following condition is satisfied: 10 < V3+V4 < 60.”
With respect to claims 18-25, these claims depend on claim 17 and are allowable at least for the reasons stated supra.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
May 16, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022